Case 2:19-cv-03055-ENV-RER Document 1 Filed 05/22/19 Page 1 of 13 PageID #: 1



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

   KYMBRE DEANS,

                         Plaintiff,                            Civil Action No.:

                  v.

   O’REILLY, MARSH & CORTESELLI P.C.,

                         Defendant.

                                          COMPLAINT
                                      (Jury Trial Demanded)

          Plaintiff, Kymbre Deans, (“Plaintiff”), brings this action to secure redress against

   unlawful debt collection practices engaged in by defendant, O’Reilly, Marsh & Corteselli

   P.C. (“Defendant”) and alleges as follows:

                               JURISDICTION AND VENUE

          1.      The Court has subject matter jurisdiction over this proceeding pursuant to

   28 U.S.C. §§ 1331 and 1337, and 15 U.S.C. §1692k.

          2.      Venue in this Court is proper because Plaintiff resides within the Southern

   District of New York and the events and/or omissions giving rise to the claims stated

   herein occurred within the Southern District of New York.

                                NATURE OF THIS ACTION

          3.      In this action Plaintiff seeks, among other things, statutory and actual

   money damages against Defendant for, inter alia, violations of the federal Fair Debt

   Collection Practices Act (15 U.S.C. § 1692 et seq. [hereinafter “FDCPA”]) and New

   York Judiciary Law § 487.
Case 2:19-cv-03055-ENV-RER Document 1 Filed 05/22/19 Page 2 of 13 PageID #: 2



   THE FDCPA

          4.      The FDCPA regulates the behavior of debt collectors attempting to collect

   debts on behalf of others or on their own behalf in the name of another. In enacting the

   FDCPA, the United States Congress found that “[t]here is abundant evidence of the use

   of abusive, deceptive, and unfair debt collection practices by many debt collectors,”

   which “contribute to the number of personal bankruptcies, marital instability, to the loss

   of jobs, and to invasions of individual privacy.” 15 U.S.C. §1692(a). Congress also

   found that existing laws and procedures for redressing debt collection activities were

   inadequate to protect consumers. 15 U.S.C. §1692(b). Congress enacted the FDCPA to

   eliminate abusive debt collection practices by debt collectors, to ensure that those debt

   collectors who refrain from using abusive debt collection practices are not competitively

   disadvantaged, and to promote uniform State action to protect consumers against debt

   collection abuses. 15 U.S.C. §1692(e).

          5.      The FDCPA is a comprehensive statute that prohibits a catalog of

   activities in connection with the collection of debts by third parties. The FDCPA

   imposes civil liability on any person or entity that violates its provisions and establishes

   general standards of debt collector conduct, defines abuse, and provides for specific

   consumer rights. 15 U.S.C. §1692k. The operative provisions of the FDCPA declare

   certain rights to be provided to or claimed by debtors, forbid deceitful and misleading

   practices, prohibit harassing and abusive tactics, and proscribe unfair or unconscionable

   conduct, both generally and in a specific list of disapproved practices.

          6.      The FDCPA is a strict liability statute that provides for actual and

   statutory damages upon the showing of one violation. The Second Circuit and other




                                                 2
Case 2:19-cv-03055-ENV-RER Document 1 Filed 05/22/19 Page 3 of 13 PageID #: 3



   federal courts have held that whether a debt collector’s conduct violates the FDCPA

   should be judged from the standpoint of the “least sophisticated consumer.” Clomon v.

   Jackson, 988 F.2d 1314 (2d Cir. 1993); Jeter v. Credit Bureau, Inc., 760 F.2d 1168 (11th

   Cir. 1985); Graziano v. Harrison, 950 F.2d 107 (3rd Cir. 1991); Swanson v. Southern

   Oregon Credit Service, Inc., 869 F.2d 1222 (9th Cir. 1988). The least sophisticated

   consumer standard serves a dual purpose in that it ensures protection of all consumers,

   even naive and trusting, against deceptive collection practices, and protects collectors

   against liability for bizarre or idiosyncratic interpretations of collection notices.” Clomon

   v. Jackson, 988 F.2d at 1318.

          7.      The FDCPA is a remedial statute that is construed liberally in favor of the

   debtor. Sprinke v. SB&C, Ltd., 472 F. Supp. 2d 1235 (W.D. Wash. 2006); Clark v.

   Capital Credit & Collection Services, Inc., 460 F.3d 1162 (9th Cir. 2006); Johnson v.

   Riddle, 305 F.3d 1107 (10th Cir. 2002).

                                            PARTIES

          8.      Plaintiff is a natural person residing in the Malverne, New York, Nassau

   County.

          9.      Plaintiff is a consumer as that term is defined by §1692(a)(3) of the

   FDCPA, and according to Defendant, Plaintiff allegedly owed a debt as that term is

   defined by 15 U.S.C. §1692a(5).

          10.     Upon information and belief, Defendant, a law firm, is a New York

   professional corporation, with its principal place of business located at 222 Old Country

   Road, Second Floor, Mineola, New York 11501.

          11.     Defendant is a debt collector, as defined by 15 U.S.C. §1692a(6) in that it

   is regularly engaged, for profit, in the collection of debts allegedly owed by consumers.


                                                 3
Case 2:19-cv-03055-ENV-RER Document 1 Filed 05/22/19 Page 4 of 13 PageID #: 4



                                             FACTS

          12.     At a time better known to Defendant, Defendant commenced the

   attempted collection of a consumer debt (the “Alleged Debt”), allegedly owed by

   Plaintiff to non-party Nassau Educators Federal Credit Union (“NEFCU”).

          13.     The Alleged Debt arose out of a transaction or transactions which were

   primarily for personal, family, or household purposes.

          14.     On April 28, 2018, Plaintiff filed a voluntary petition for relief under

   Chapter 7 of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. of in the United

   States Bankruptcy Court for the Eastern District of New York (the “Bankruptcy Court”).

          15.      In her bankruptcy petition, Plaintiff scheduled, among other things, the

   Alleged Debt owed to NEFCU and notice of her bankruptcy case was duly and properly

   served on all of Plaintiff’s known creditors including NEFCU.

          16.     At no time was the Alleged Debt deemed to be non-dischargeable.

          17.     At no time was the Alleged Debt reaffirmed.

          18.      On October 29, 2018, Plaintiff was granted a discharge by the

   Bankruptcy Court.

          19.     On or after January 23, 2019, Plaintiff received a debt collection letter (the

   “Debt Collection Letter”), a “communication” as defined by 15 U.S.C. §1692a(2), from

   Defendant, on behalf of NEFCU, attempting to collect the Alleged Debt.

          20.     Services are readily available to easily and automatically review consumer

   accounts by name, address and/or social security number to ensure that accounts may be

   disqualified from active collection efforts due to the fact that a consumer debtor has

   sought and obtained a discharge of liability in bankruptcy.




                                                4
Case 2:19-cv-03055-ENV-RER Document 1 Filed 05/22/19 Page 5 of 13 PageID #: 5



          21.      “Scrubbing” debt portfolios for bankruptcies is inexpensive and is an

   industry standard to assure compliance with the FDCPA. See, e.g., ACA International

   Statement on the Buying and Collecting of Bankrupt Debt, released November 7, 2007

   (available at http://www.acainternational.org/?cid=11398). (“ACA members ‘scrub’

   accounts through nationally known databases to remove any bankruptcy filings.”)

   “Scrub” services are available through the Internet. See, http://www.phinsolutions.com;

   and http://www.banko.com.

          22.      Despite the above, in the Debt Collection Letter, Defendant continued to

   demand payment from Plaintiff on the Alleged Debt.

          23.      Defendant failed to implement or follow any effective procedures to

   eliminate improper contacts with Plaintiff, as a consumer debtor in a bankruptcy

   proceeding.

          24.      Through the bankruptcy discharge, Plaintiff intended to have the

   preverbal “fresh start”. Defendant’s wrongful conduct detailed herein has been

   incredibly trying on Plaintiff causing her to relive the financial distress she intended to

   leave behind.

          25.      In the “Re” line, the Debt Collection Letter stats in relevant part:

                          “Total Amount of Debt as of charge-off: $8,379.74”
                          “Total Amount of Interest accrued since charge-off: $202.93”
                          “Total amount of non-interest charges or fees since charge-off
                          $0.00”
                          “Total amount of payments made on the debt since charge-off
                          $0.00”
                          “Costs and Fees Not to Exceed 35% of Amount Owed (estimate):
                          $2,932.91
                          Total Estimate: $11,515.58”

          26.      The body of the Debt Collection further states in relevant part:




                                                 5
Case 2:19-cv-03055-ENV-RER Document 1 Filed 05/22/19 Page 6 of 13 PageID #: 6



                          “Please be advised that this firm represents Nassau Educators
                          Federal Credit Union, the holder of the above referenced debts.
                          You have defaulted in making payments as provided in the Debt
                          Agreement in that you have failed to make any payments on
                          Account […] since JANUARY 27, 2018. Pursuant to the terns of
                          the Debt Agreement, our client hereby elects to demand immediate
                          repayment of the entire unpaid balance, which is set forth above,
                          together with interest costs and expenses.
                          “Please be advised that unless you contact the undersigned within
                          thirty (30) days after receipt of this notice to dispute the validity of
                          the debt, or any portion thereof, the debt will be assumed to be
                          valid by this office.
                          Please be further advised that if you notify the undersigned, in
                          writing, within thirty (30) days of the date of this letter that the
                          debt, or any portion thereof, is disputed, this office will obtain
                          verification of the debt and a copy of such verification will be
                          mailed to you by this office.
                          Please be further advised that if the above named creditor is
                          different than the party with whom you had the original Debt
                          Agreement, this office will provide you with the name and the
                          address of the original creditor, if we are notified, in writing,
                          within thirty (30) days. Should you fail to take any of these steps
                          outlined above within the time therein provided or to bring said
                          obligation current, we will have no alternative but to seek other
                          means of redress.
                          This letter is an attempt to collect a debt, and any information
                          obtained will be used for that purpose.
                          We trust that your prompt attention to this matter will avoid the
                          necessity of further proceedings.”

          27.      The amount demanded from Plaintiff in the Debt Collection Letter

   included an amount for a collection costs and/or fees.

          28.      In violation of the FDCPA, the Debt Collection Letter misstates the

   amount due.

          29.      The Debt Collection Letter indicates that interest is accruing on the

   Alleged Debt.




                                                 6
Case 2:19-cv-03055-ENV-RER Document 1 Filed 05/22/19 Page 7 of 13 PageID #: 7



           30.    The Debt Collection Letter fails to disclose whether the balance will

   continue to increase due to additional interest.

           31.    The Debt Collection Letter fails to disclose whether the balance will

   continue to increase due to additional late fees.

           32.    The Debt Collection Letter fails to include any “safe harbor” language

   concerning the accrual of interest and/or fees. Avila v. Riexinger & Associates, LLC, 817

   F.3d 72, 76 (2d Cir. 2016).

           33.    The Debt Collection Letter, because of the aforementioned failures, would

   render the least sophisticated consumer unable to determine the amount of his or her debt.

           34.    The Debt Collection Letter, because of the aforementioned failures, would

   render the least sophisticated consumer unable to determine the amount of his or her debt

   because the consumer would not know whether interest and fees would continue to

   accrue, or whether the amount of the debt was static.

           35.    The least sophisticated consumer could reasonably believe that the debt

   could be satisfied by remitting the amount stated at any time after receipt of the letter.

           36.    The least sophisticated consumer could also reasonably believe that the

   balance was accurate only on the date of the letter because of the continued accumulation

   of interest.

           37.    The least sophisticated consumer could also reasonably believe that the

   balance was accurate only on the date of the letter because of the continued accumulation

   of fees and/or costs.




                                                 7
Case 2:19-cv-03055-ENV-RER Document 1 Filed 05/22/19 Page 8 of 13 PageID #: 8



           38.     If interest is continuing to accrue, the least sophisticated consumer would

   not know how to satisfy the debt because the Debt Collection Letter fails to indicate the

   applicable interest rate, or date of accrual.

           39.     If late fees are continuing to accrue, the least sophisticated consumer

   would not know how to satisfy the debt because the Debt Collection Letter fails to

   indicate the amount of applicable and/or possible late fees.

           40.     For these reasons, Defendant failed to clearly state the amount of the debt.

           41.     For these reasons, Defendant failed to unambiguously state the amount of

   the debt.

           42.     For these reasons, the Debt Collection Letter would likely make the least

   sophisticated consumer uncertain as to the amount of the debt.

           43.     For these reasons, the letter would likely make the least sophisticated

   consumer confused as to the amount of the debt.

           44.     Defendant violated the FDCPA as it failed to clearly, explicitly and

   unambiguously convey the amount of the debt.

           45.     The Debt Collection Letter implies to the least sophisticated consumer that

   Defendant, a law firm, had analyzed the Alleged Debt and had rendered legal advice to

   NEFCU concerning the Alleged Debt.

           46.     Upon information and belief, the actions described herein are illustrative

   of a pattern and practice of Defendant taking, en masse, debt collection actions including

   the issuance of communications produced by non-lawyers, at the instruction of non-

   lawyers and without meaningful lawyer review or supervision and without the application

   of any independent attorney judgment.




                                                   8
Case 2:19-cv-03055-ENV-RER Document 1 Filed 05/22/19 Page 9 of 13 PageID #: 9



           47.     In the instant case, the lack of any meaningful attorney involvement

   resulted in, among other things, Defendant’s attempt to collect a debt that had been

   discharged in bankruptcy.

           48.     Upon information and belief, Defendant did not undertake any reasonable

   due diligence or take any steps to ensure that they were not attempting to collect a debt

   that had been discharged in bankruptcy.

           49.     The Debt Collection Letter does not include a disclaimer that would make

   clear to the lease sophisticated consumer that at the time the letter was transmitted, no

   attorney had reviewed the particular circumstances of the Alleged Debt.

           50.     Upon information and belief, Defendant’s debt collection abuses are part

   of the business plans developed by Defendant whose high volume consumer debt

   collection practices are more profitable by not conducting meaningful and effective

   review of consumer files because the overwhelming majority of consumer debt collection

   judgments are enforced against pro se judgment debtors who are, as a practical matter,

   incapable of meaningfully challenging even the most inaccurate, false and deficient debt

   collection efforts.

           51.     Upon information and belief, at all times relevant hereto, Defendant was

   acting by and through its agents, servants and/or employees who were acting within the

   course and scope of their agency or employment, and under the direct supervision and

   control of Defendant.

           52.     Upon information and belief, at all times relevant hereto, the conduct of

   Defendant, as well as that of its agents, servants and/or employees, was malicious,




                                                9
Case 2:19-cv-03055-ENV-RER Document 1 Filed 05/22/19 Page 10 of 13 PageID #: 10



    intentional, willful, reckless, and grossly negligent disregard for federal and state laws

    and the rights of the Plaintiffs herein.

            53.     As a direct and proximate cause of Defendant’s wrongful debt collection

    activities, Plaintiff has suffered humiliation, distress, depression and anxiety. The threat

    to Plaintiff’s financial wellbeing and further harm to is credit are serious sources of

    emotional distress for Plaintiff.

            54.     Plaintiff has suffered and continues to suffer mental anguish and

    emotional distress resulting in actual damages as a consequence of Defendant’s unlawful

    conduct.

            55.         As a direct consequence of Defendant’s acts, practices and conduct,

    Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional

    distress frustration and embarrassment.

            56.         As a result of Defendants’ unlawful conduct complained of herein,

    Plaintiff has sustained actual damages including, but not limited to, injury to reputation,

    invasion of privacy, out-of-pocket expenses, pain, suffering, anxiety and mental anguish.

                                     FIRST CAUSE OF ACTION
                                    VIOLATION OF THE FDCPA
                                  (FDCPA - 15 U.S.C. § 1692 et. seq.)

            57.     Plaintiff realleges and incorporates each of the above allegations as if fully

    set forth herein.

            58.     Defendant’s conduct as described in this Complaint violated provisions of

    the FDCPA.

            59.     By taking consumer debt collection actions against Plaintiff, including but

    not limited to, attempting to collect a debt discharged in bankruptcy, Defendant violated

    the FDCPA in, inter alia, the following ways:


                                                   10
Case 2:19-cv-03055-ENV-RER Document 1 Filed 05/22/19 Page 11 of 13 PageID #: 11



                   (a)    Communicating directly with Plaintiff with knowledge that
                          Plaintiff is represented by an attorney with regard to the Alleged
                          Debt. - 15 U.S.C. §1692b(6);

                   (b)    Falsely stating the character, amount, and legal status of the
                          Alleged Debt - 15 U.S.C. §1692e(2)(A);

                   (c)    Engaging in conduct the natural consequence of which is to harass,
                          oppress, or abuse Plaintiff - 15 U.S.C. §1692d;

                   (d)    Falsely threatening to take action that cannot legally be taken or
                          that is not intended to be taken - 15 U.S.C. §1692e(5);

                   (e)    Making false representations and using deceptive means to collect
                          or attempt to collect the Alleged Debt - 15 U.S.C. §1692e(10);

                   (f)    Attempting to collect an amount not expressly authorized by the
                          agreement creating the debt or otherwise permitted by law - 15
                          U.S.C. §1692f;

                   (g)    Otherwise using false, deceptive or misleading and unfair or
                          unconscionable means to collect or attempt to collect a debt from
                          Plaintiff in violation of 15 U.S.C. §1692e;

                   (h)    Otherwise using unfair or unconscionable means to collect or
                          attempt to collect the Alleged Debt -15 U.S.C. §1692f.

           60.     By transmitting the Debt Collection Letter to Plaintiff without clearly

    stating the amount of the debt, Defendant violated the FDCPA in, inter alia, the

    following ways:

                   (a)    Engaging in conduct the natural consequence of which is to harass,
                          oppress, or abuse Plaintiff - 15 U.S.C. §1692d;

                   (b)    Falsely stating the character, amount, and legal status of the
                          Alleged Debt - 15 U.S.C. §1692e(2)(A);

                   (c)    Otherwise using false, deceptive or misleading and unfair or
                          unconscionable means to collect or attempt to collect a debt from
                          Plaintiff in violation of 15 U.S.C. §1692e;

                   (d)    Otherwise using unfair or unconscionable means to collect or
                          attempt to collect the Alleged Debt -15 U.S.C. §1692f.

                   (e)    Failing to clearly, explicitly and unambiguously convey the
                          amount of the debt 15 U.S.C. §1692g.


                                                11
Case 2:19-cv-03055-ENV-RER Document 1 Filed 05/22/19 Page 12 of 13 PageID #: 12



           61.     By transmitting the Debt Collection Letter to Plaintiff without meaningful

    attorney involvement, Defendant violated the FDCPA in, inter alia, the following ways:

                   (a)     Transmitting a communication relating to the Alleged Debt
                           without conducting a meaningful review of underlying legal file or
                           consumer account 15 U.S.C. §1692e(3) -;

                   (f)     Falsely stating the character, amount, and legal status of the
                           Alleged Debt - 15 U.S.C. §1692e(2)(A);

                   (g)     Threatening, or by extension taking, action that cannot legally be
                           taken 15 U.S.C. §1692e(5);

                   (h)     Engaging in conduct the natural consequence of which is to harass,
                           oppress, or abuse Plaintiff - 15 U.S.C. §1692d;

                   (i)     Falsely threatening to take action that cannot legally be taken or
                           that is not intended to be taken - 15 U.S.C. §1692e(5);

                   (j)     Making false representations and using deceptive means to collect
                           or attempt to collect the Alleged Debt - 15 U.S.C. §1692e(10);

                   (k)     Otherwise using false, deceptive or misleading and unfair or
                           unconscionable means to collect or attempt to collect a debt from
                           Plaintiff in violation of 15 U.S.C. §1692e;

                   (l)     Otherwise using unfair or unconscionable means to collect or
                           attempt to collect the Alleged Debt -15 U.S.C. §1692f.

           62.     As a result and consequence of Defendant’s violations of the FDCPA

    alleged herein, Plaintiff has been injured and is thus entitled to an award of damages in

    accordance with the FDCPA.

           WHEREFORE, Plaintiff seeks judgment in is favor and damages against

    Defendant, based on the following requested relief:

                   (a)     Actual damages 15 U.S.C. § 1692k(a)(1);

                   (b)     Statutory damages 15 U.S.C. § 1692k(a)(2);

                   (c)     Costs and reasonable attorney's fees 15 U.S.C. § 1692k(a)(3); and

                   (d)     Such other and further relief as may be necessary, just and proper.



                                                 12
Case 2:19-cv-03055-ENV-RER Document 1 Filed 05/22/19 Page 13 of 13 PageID #: 13



    Dated: Nyack, New York
           May 22, 2019
                                             THE LAW OFFICES OF
                                             ROBERT J. NAHOUM, P.C.
                                             Attorneys for Plaintiff


                                             By:__________________________
                                                    ROBERT J. NAHOUM
                                             48 Burd Street, Suite 300
                                             Nyack, NY 10960
                                             (845) 450-2906
                                             rjn@nahoumlaw.com




                                      13
